IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

TYRONNE D. MOLLER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-2814

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 20, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Tyronne D. Moller, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the June 21, 2013, judgment and

sentence in Leon County Circuit Court case number 2010-CF-2666-A. Upon issuance

of mandate in this cause, a copy of this opinion shall be provided to the clerk of the
circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If

petitioner qualifies for appointed counsel, the trial court shall appoint counsel to

represent petitioner on appeal.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.




                                          2